                                                  SO ORDERED.


                                                  Dated: September 13, 2021


1

2
                                                  Eddward P. Ballinger Jr., Bankruptcy Judge
3                                                 _________________________________

4

5

6
                     IN THE UNITED STATES BANKRUPTCY COURT
7
                           FOR THE DISTRICT OF ARIZONA
8
     In re:                        )     In Chapter 7 Proceedings
9                                  )
     HOME OPPORTUNITY, LLC;        )     Case No. 2:21-BK-04924-EPB
10                                 )
                         Debtor.   )
11                                 )

12                     ORDER AUTHORIZING RETENTION OF
                              SPECIAL COUNSEL
13
               This matter having come before the Court on the trustee's
14
     Application To Retain Special Counsel;
15
               It appearing to the Court that Beermann, LLP (“Beermann”) and
16
     Moyes Sellers & Hendricks (“MSH”) is duly qualified and does not hold or
17
     represent an interest adverse to that of the estate; and,
18
               It appearing that the employment of Beermann and MSH will
19
     assist the trustee and the estate in pursuing the prosecution of the
20
     estate’s claims; therefore,
21
               IT IS HEREBY ORDERED that the trustee shall be, and hereby is,
22
     authorized to employ Beermann and MSH as special counsel for the estate
23
     in connection with the investigation and prosecution of fraudulent
24
     conveyance and related claims which are property of the estate pursuant
25
     to 11 U.S.C. §330(a)(1) and Bankruptcy Rule 2016(a).
26

27

28
1              IT IS FURTHER ORDERED that no compensation shall be paid from

2    property of the estate except upon further order of this Court.

3              IT   IS    FURTHER   ORDERED that   approval    of   employment   of a

4    professional person does not automatically approve any fee arrangement

5    set forth in the application or any attachments thereto. No fees are

6    pre-approved by the Court. Any request for a professional fee must be

7    made   separately,    notice    must   be   given   to   creditors   and    other

8    parties-in-interest, and the Court must have an opportunity to review

9    any objections which any party may have. The Court may also consider the

10   application in the absence of any objections, and may adjust the fees

11   according to the merits of the particular case. 11 U.S.C. §§ 327, 328,

12   329, 330, and 331.

13                            DATED AND SIGNED ABOVE.

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28                                           2
